BENAVIDES, Circuit Judge,
dissenting:
The standard for reviewing a district court’s decision not to transfer venue is clear and well-settled: “[w]e review all questions concerning venue under the abuse of discretion standard.” United States v. Delgado-Nunez, 295 F.3d 494, 496 (5th Cir.2002) (quoting United States v. Asibor, 109 F.3d 1023, 1037 (5th Cir. 1997)). Of course, “abuse of discretion review of purely legal questions ... is effectively de novo, because ‘[a] district court by definition abuses its discretion when it makes an error of law.’ ” Delgado-Nunez, 295 F.3d at 496 (quoting Koon v. United States, 518 U.S. 81, 100, 116 S.Ct. 2035, 135 L.Ed.2d 392 (1996)). At issue here, however, is not a purely legal question, such as those contemplated in Delgado-Nunez and Koon. Rather, in deciding not to transfer the matter, the district court considered and balanced many facts and factors. Accordingly, the district court’s decision should not be reviewed de novo, but rather should stand barring an abuse of discretion.1
Furthermore, the writ of mandamus is an extraordinary, seldom-used remedy— not a substitute for appeal. Indeed, the writ should issue only “in the absence of other adequate remedies when the trial court has exceeded its jurisdiction or has declined to exercise it, or when the trial court has so clearly and indisputably abused its discretion as to compel prompt intervention by the appellate court.” In re Chesson, 897 F.2d 156, 159 (5th Cir.1990) (citing In re First South Savings Association, 820 F.2d 700 (5th Cir.1987); United States v. Crawford Enterprises, 754 F.2d 1272 (5th Cir.1985)). Factors used to determine whether to issue the writ of mandamus “include whether the district court failed to construe and apply the statute correctly, whether the relevant factors incident to a motion to transfer were considered, and whether there was a clear abuse of discretion.” In re Cragar Industries, Inc., 706 F.2d 503, 504 (5th Cir.1983) (citing In re McDonnell-Douglas Corp., 647 F.2d 515, 517 (5th Cir.1981)). Although it was concluded in Cragar that the district court had in fact abused its discretion, no writ of mandamus was issued and the district court was instead encouraged to reconsider its decision. See Cragar, 706 F.2d at 506. Thus, because a decision to transfer venue is governed by the abuse of discretion standard and the fact that the writ of mandamus is categorically disfavored as a remedy, the district court’s decision not to transfer venue and to keep the matter in the Middle District of Louisiana must be respected in all but the most compelling circumstances.
To support its argument that the district court should have transferred the matter to the Western District of Louisiana, the majority opinion questions whether venue is proper in the Middle District. Yet, the plain meaning of the relevant special venue statute, codified at 42 U.S.C. § 2000e-*3615(f)(3), makes clear that venue is proper in any judicial district in any state in which the alleged discrimination occurred, which, here, includes the Middle District. See 42 U.S.C. § 2000e — 5(f)(3) (noting that venue of Title VII suit lies in “any judicial district in the State in which the unlawful employment practice is alleged to have been committed, in the judicial district in which the employment records relevant to such practice are maintained and administered, or in the judicial district in which the aggrieved person would have worked but for the alleged unlawful employment practice”).2 Thus, given the plain meaning of the special venue statute, venue is proper in any district in Louisiana, the state in which the alleged discrimination occurred. This sound result is neither novel nor unprecedented. See, e.g., Richardson v. Alabama State Bd. of Educ., 935 F.2d 1240, 1248 n. 11 (11th Cir.1991) (“Since the alleged discrimination took place in Georgia, appellants were free to bring suit in any of the state’s three federal judicial districts.”); see also Garus v. Rose Acre Farms, Inc., 839 F.Supp. 563 (N.D.Ind. 1993); Gilbert v. General Elec. Co., 347 F.Supp. 1058 (E.D.Va.1972). Cf. Thurmon v. Martin Marietta Data Systems, 596 F.Supp. 367 (M.D.Pa.1984).
In support of issuing the writ of mandamus, the majority opinion argues that this matter should be litigated in the Western District of Louisiana.3 To be sure, this matter could have been brought properly in the Western District. Supportive of this conclusion are the facts that the Western District is (1) the place of the alleged discriminatory conduct; (2) where the employment records relevant to the alleged discriminatory conduct are located; (3) the place of the plaintiffs residence; and (4) where most of the potential witnesses reside. Other factors, however, point toward keeping the matter in the Middle District. Most significantly, transferring venue would hinder the plaintiffs ability to choose a forum and may also result in prejudice and delay in this litigation,4 as some motions in this matter have been disposed of and others are currently pending, including defendant’s motion for sum*362mary judgment.5
Believing that the district court’s analysis and determination not to transfer venue clearly does not rise to the level of abuse of discretion, I would deny the extraordinary remedy of mandamus.
Accordingly, I dissent.

. It is not clear whether the majority opinion adopts this abuse of discretion standard or a more scrutinizing review. Although the penultimate paragraph of the majority opinion concludes that the district court "clearly erred and abused its discretion in denying [the] ... motion to transfer,” most of the opinion addresses only whether the district court erred, not whether an error rose to the level of an abuse of discretion.


. It has been established that this special venue statute supersedes any general venue provision. See, e.g., Harding v. Williams Property Co., 1998 WL 637414, *2 n. 5 (4th Cir.1998) (unpublished disposition); Ross v. Buckeye Cellulose Corp., 980 F.2d 648, 655 (11th Cir.1993); Johnson v. Payless Drug Stores Northwest, Inc., 950 F.2d 586 (9th Cir.1991).


. Courts traditionally have employed the following factors to determine whether to transfer venue:
(1) Plaintiff's choice of forum.
(2) The availability of compulsory process for the attendance of unwilling witnesses.
(3) The cost of obtaining the attendance of willing witnesses.
(4) The accessibility and location of sources of proof.
(5) The location of counsel.
(6) The relative congestion of the courts’ dockets.
(7) Accessibility of the premises to jury view.
(8) Relation of the community in which courts and the jurors are required to serve to the occurrence giving rise to the suit.
(9) The time, cost, and ease with which the trial can be conducted, and all other practical considerations relative to the trial.
See Fletcher v. Southern Pacific Transp. Co., 648 F.Supp. 1400, 1401 (E.D.Tex.1986) (voluminous internal citations omitted).


.Also perhaps relevant is the fact that the attorneys in this matter are located in the Middle District — not the Western District — of Louisiana. Although attorney location is never a strong factor in the calculus to transfer venue, it can bear some weight on the venue decision. See Formaldehyde Institute, Inc. v. U.S. Consumer Product Safety Com’n, 681 F.2d 255, 262 (5th Cir.1982) (holding that attorney location was not “a significant basis for determining venue”).


. It seems strange that although defendant has filed in the Middle District a motion for summary judgment, which presumably relies upon various witness affidavits, defendant, in support of its request to transfer venue, hints that those same witnesses would be unavailable for trial unless the matter is transferred to the Western District. These positions appear to be mutually exclusive.